SECOND AMENDMENT


To


MASTER SETTLEMENT AGREEMENT


Among


SOLAR THIN FILMS, INC.


KRAFT ELEKTRONIKAI ZRT


ZOLTAN KISS


AMELIO SOLAR, INC


And


RNEWABLE ENERGY SOLUTIONS, INC.
Dated as of December 4, 2009


-and-


SECOND AMENDMENT TO AUGUST 12, 2008 STOCK PURCHASE AGREEMENT


among


SOLAR THIN FILMS, INC.


ZOLTAN KISS


MARLA GABRIELLA KISS


And


GREGORY JOSEPH KISS


Dated as of December 22, 2008


-and-


TERMINATION OF STRATEGIC ALLIANCE AND CROSS LICENSE AGREEMENT


by and among


SOLAR THIN FILMS, INC.


KRAFT ELEKTRONIKAI  ZRT


And


AMELIO SOLAR, INC.
Dated as of August 12, 2008
 
 
1

--------------------------------------------------------------------------------

 

THIS SECOND AMENDMENT (“Second Amendment”) is made and entered into and
effective as of this 4th day of December 2009 to amend certain of the terms of a
MASTER SETTLEMENT AGREEMENT, dated as of August 12, 2008 (the “Master Settlement
Agreement”) and a STOCK PURCHASE AGREEMENT, dated as of August 12, 2008 (as
amended December 22, 2008) (the “Purchase Agreement”, and to terminate
a  Strategic Alliance and Cross License Agreement dated as of August 12,
2008,  (Collectively the “Prior Agreements”).  This Amendment is made and
entered into by and among SOLAR THIN FILMS, INC., a Delaware corporation (the
“Company” or “STF”); KRAFT ELEKTRONKAI ZRT, a corporation organized and existing
under the laws of Hungary  (“Kraft”); AMELIO SOLAR, INC., a Delaware corporation
(“Amelio”); RENEWABLE ENERGY SOLUTIONS, INC., a Delaware corporation (“RESI”);
and ZOLTAN KISS, an individual (“Z. Kiss”), MARLA GABRIELLA KISS, an individual
(“M. KISS”) and GREGORY JOSEPH KISS, an individual (“G. Kiss”).


Z. Kiss, M. Kiss and G. Kiss are hereinafter sometimes referred to as the
“Sellers” and the Company, Kraft, Amelio, RESI and the Sellers are hereinafter
sometimes individually referred to as a “Party” and collectively as the
“Parties.” Except as otherwise defined herein, capitalized terms and terms in
quotes shall have the same meaning as are defined in the Settlement Agreement
and the Purchase Agreement.  Due to the merger of RESI and Amelio as of January
2009 all references to RESI shall be deemed to refer to Amelio.


1.    Amendment to Definitions.


 
(a)
The definition of “Outside Closing Date” as defined in Article I of the
Settlement Agreement is hereby amended and superseded in its entirety by the
following:



“Outside Closing Date. The term “Outside Closing Date” shall mean 5:00 p.m.
(Eastern Standard Time) on December 4, 2009.”


 
(b)
The definition of “RESI Debt” as defined in Article I of the Settlement
Agreement is hereby amended and superseded in its entirety by the following:



“RESI Debt. The term “RESI Debt” means the net amount of indebtedness, not to
exceed $831,863 owed by RESI to the Company or its Affiliates as of the Closing
Date; together with accrued interest thereon”.


 
(c)
The definition of “ RESI Debt Settlement Deliverables” as defined in Article I
of the Settlement Agreement is hereby amended and superseded in its entirety by
the following:



“RESI Debt Settlement Deliverables.  The term “RESI Debt Settlement
Deliverables” means the documents specified in Section 2.4 to be delivered by Z.
Kiss, M. Kiss, and G. Kiss and Amelio on or before December 31, 2009 and at or
following the Closing Date.”


2.     Amendment to RESI Debt Settlement Payment and Deliverables


       Section 2.4 of the Master Settlement Agreement is hereby deleted in its
entirety, and the following Section 2.4 is substituted in lieu thereof.


        “2.4  RESI Debt Settlement Payment and Deliverables.    The parties
hereto acknowledge that as of the date of this Agreement, RESI is currently
indebted to the Company or its Subsidiary in the principal amount of $
831,863.00 in respect to the RESI Debt. Such RESI Debt shall be fully and
finally satisfied as follows:
 
 
2

--------------------------------------------------------------------------------

 

 
(a)
Z. Kiss hereby surrenders all of his STF shares (2, 000,000 post-split) to STF.



 
(b)
An option is hereby granted to STF or its assignee/ designee to buy all or any
part of the STF shares held by both M. Kiss (1,018,400 post-split) and G. Kiss
(810,000 post-split) for a period of one year from the date of execution of this
Amendment Agreement or one year from the date that all stock certificates held
by G. Kiss and M. Kiss have been received by the escrow agent (see 2.4(d)),
whichever is later. The exercise of such option may be had in whole or in part
and in multiple transactions provided that no single transaction shall involve
less than 100,000 shares while either M. Kiss or G. Kiss holds more than 100,000
shares.  For a period of nine (9) months, that option will be at a fixed price
of $0.30 (30 cents) per share.  Any shares not purchased by STF or its assignee/
designee at the end of said 9 month term may be purchased for the higher of 30
cents per share or 75% of the then public trading price of STF shares as of the
close of the market or the day before payment is made for an additional period
of three (3) months. Any shares not purchased during this one year period shall
become free trading shares and the restrictive legend thereupon shall be removed



 
(c)
Any and all STF stock certificates held by Z. Kiss shall be delivered to STF
upon the closing of this Amendment Agreement, signed in blank, accompanied by
stock powers signed in blank, dated  as of the closing date and with signatures
of the record holder duly guaranteed by a national bank or member firm of the
New York Stock Exchange.



 
(d)
Any and all stock certificates held by G. Kiss and M. Kiss shall be delivered
within thirty (30) days of this Amendment Agreement to Steven H. Gifis, Attorney
in Fact, as escrow agent, accompanied by stock powers signed in blank and with
signatures of the record holders duly guaranteed by a national bank or member
firm of the New York Stock Exchange. Said certificates shall be held in escrow
by Steven H. Gifis. until purchased by STF or its assignee/designee or for a
period of one year after the execution date of this Amendment Agreement. Upon
receipt of such certificates, Steven H. Gifis, shall certify his receipt of
same, and his agreement to serve as escrow agent for one year, in writing, to
STF at its below noted corporate address. Said certification of Steven H. Gifis
shall be an essential term and condition of this Second Amendment.



 
(e)
Z. Kiss, G. Kiss and M. Kiss hereby personally guarantee and warrant that , as
of the closing date, their respective shares in STF are free and clear of any
and all liens, mortgages, adverse claims, charges, security agreements or
interests, or other liens or encumbrances of any kind or description and G. Kiss
and M. Kiss further warrant that they will take no actions to cause or permit
the creation of any lien or encumbrance to be placed on or against their STF
stock for the entire one year option period.



 
(f)
Any rights, options or warrants held by Sellers or any of them to acquire common
stock of the company and unexercised as of the closing date, whether vested,
unvested, exercisable or otherwise, are hereby cancelled and rendered null and
void, ab initio

 
 
3

--------------------------------------------------------------------------------

 

3.0
Prior Agreements



(a)
The Strategic Alliance and Cross-License Agreement by and among Solar Thin
Films, Inc., Kraft Elektronikai ZRT and Amelio Solar Inc., dated as of August
12, 2008, is hereby cancelled.



(b)
Any provisions in the Master Settlement Agreement among Solar Thin Films, Inc.,
Kraft Elektronikai ZRT, Zoltan Kiss, Amelio Solar, Inc., and Renewable Energy
Solutions, Inc., dated as of August 12, 2008, inconsistent with or superseded by
this Amendment Agreement are hereby rendered and declared to be null, void and
of no further effect as of the effective date of this Amended Agreement.



(c)
The Stock Purchase Agreement among Solar Thin Films, Inc., Zoltan Kiss, Marla
Gabriella  Kiss and Gregory Joseph Kiss, dated August 12, 2008, and the
Amendment to same dated December 22, 2008 are hereby rendered and declared to be
null, void and of no further force or effect as of the effective date of this
Amendment Agreement except that the portion of said Agreement canceling all
indebtedness owed to Robert M. Rubin and the Rubin Family Irrevocable Trust by
Nanergy Solar, Inc. and the surrender of any and all equity interest of the
Rubin Family Irrevocable Trust in Nanergy remain fully effective , valid and
binding.



(d)
All other, different and prior agreements between and among the parties
including but not limited to the Cooperative R & D Contract dated December 19,
2006 between RESI and STF, the Marketing and Turn-on Contract between RESI and
STF dated January 30, 2007 and the Consulting Agreement between Z. Kiss and STF
have either expired or are hereby rendered and declared to be null, void and of
no further force and effect as of the effective date of this Amendment
Agreement.



4.0
Consent to  Jurisdiction. Each of the Parties do hereby irrevocably submits to
the exclusive jurisdiction of (a) the Supreme Court of the State of New York
sitting in New York County, and (b) the United States District Court for the
Southern District of New York, for the purposes of any suit, action or other
proceeding arising out of this Agreement.  Each of the Parties irrevocably
consent to service of process out of such courts in any action or proceeding by
the mailing of copies thereof by registered or certified mail, postage prepaid,
or by recognized overnight courier or delivery service, to the Parties at their
respective addresses set forth herein. Each of the Parties irrevocably waives
any objection which it may now or hereafter have to the laying of venue of any
of the aforesaid actions or proceedings arising out of or in connection with
this Agreement brought in the courts referred to above and hereby further
irrevocably waives and agrees, to the full extent permitted by Applicable Law,
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in any inconvenient forum.

 
4.1
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York applicable to agreements made
and to be performed entirely within the State of New York, without regard to the
conflicts of law principles of such state.

 
5.0
Severability. If any provision of this Agreement or the application of any such
provision to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof and the Parties hereto shall negotiate in good faith to modify this
Agreement, so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby may be consummated as originally contemplated.


 
4

--------------------------------------------------------------------------------

 

 
6.0
Waiver. Waiver of any term or condition of this Agreement by any Party shall
only be effective if in a writing signed by the Party against whom such waiver
is asserted. Any such waiver shall not be construed as a waiver of any
subsequent breach or failure of the same term or condition, or a waiver of any
other term of this Agreement. No failure or delay by any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.



7.0
Notices.  All notices and other communications given under this Agreement shall
be in writing  and shall be deemed duly given (a) on the date of delivery, if
delivered personally, (b) on the date of transmission, if sent via facsimile
transmission to the facsimile number given below, and telephonic or written
confirmation of receipt is obtained promptly after completion of transmission,
(c) the Business Day after the date of delivery to a reputable and recognized
next-day express courier service, or (d) three (3) Business Days after (or, in
the case of a notice or communication sent overseas, ten (10) Business Days
after) being mailed by registered or certified mail (return receipt requested),
postage prepaid, to the Parties at the following addresses ( or at such other
address for a party as shall be specified by like notice):



If to STF, to:
Solar Thin Films, Inc.
 
116 John Street, Suite# 1120
 
New York, NY 10038
 
Attn: Gary Maitland, Esq.
 
         Vice President &
 
         General Counsel
 
Tel: (212) 629-4970
 
Fax: (212) 268-0544
 
Email:Gary.Maitland@solarthinfilms.com
   
With a required copy to:
Hodgon Russ LLP
 
1540 Broadway
 
New York, New York 10036
 
Attention:  Stephen A. Weiss, Esq.
 
Tel: (212) 751-4300
 
Facsimile: (212) 751-0928
 
Email: sweiss@hodgonruss.com
   
If to Amelio , to:
Amelio Solar, Inc.
 
200 Ludlow Drive, Suite C
 
Ewing, NJ 08638
 
Attention: Zoltan J. Kiss, CEO
 
Tel: (609) 434-0600
 
Facsimile: (609) 434-0602
 
Email: zjkts@aol.com
   
With a required copy to:
Day Pitney LLP
 
7 Times Square Tower
 
New York, New York 10036
 
Attention: Sabino (Rod) Rodriguez, III

 
 
5

--------------------------------------------------------------------------------

 


If to Z. Kiss, G. Kiss or M. Kiss to:
Steven H. Gifis, Attorney In Fact
 
2705 Main Street
 
Lawrence, NJ 08648
 
Tel: 609-937-0484
 
Fax: 609-434-0602
 
Email: shg68@aol.com



IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
as of the date first written above.



 
AMELIO SOLAR, INC. (for itself and RESI)
     
By:
/s/ Zoltan J. Kiss
 
Name:  Zoltan J. Kiss
 
Title: Chief Executive Officer
     
/s/ Zoltan J. Kiss
 
ZOLTAN J. KISS
     
/s/ Gregory Joseph Kiss
 
GREGORY JOSEPH KISS
     
/s/ Marla Gabriella Kiss
 
MARLA GABRIELLA KISS
     
SOLAR THIN FILMS, INC.
     
By:
/s/ Robert M. Rubin
 
Name: Robert M. Rubin
 
Title: Chief Executive Officer
     
KRAFT ELEKTRONKAI ZRT
     
By:
/s/ Robert M. Rubin
 
Name: Robert M. Rubin
 
Title: Chairman
     
/s/ Robert M. Rubin
 
ROBERT M. RUBIN
     
THE RUBIN FAMILY IRREVOCABLE STOCK TRUST
     
/s/ Margery Rubin
 
By:
Margery Rubin, Trustee

 
 
6

--------------------------------------------------------------------------------

 